Title: From Robert Morris to The States, 22 August 1781
From: Morris, Robert
To: The States


                        Sir

                            Office of Finance August 22d 1781
                        
                        I have already, in a former Letter, forwarded to your Excellency an account of the Specific Supplies which
                            Congress had demanded from your State. It now becomes my Duty again to press for a Compliance with those Demands. The
                            Exigencies of the Service require immediate Attention, We are on the Eve of the most Active Operations, and should they be
                            in anywise retarded by the want of necessary Supplies, the most unhappy Consequences may follow. Those who may be justly
                            chargeable with Neglect, will have to Answer for it to their Country, to their Allies, to the present generation, and to
                            all Posterity. I hope, intreat, expect, the utmost possible Efforts on the Part of your State; and I confide in your
                            Excellency’s Prudence and Vigor, to render those Efforts effectual. I beg to know most speedily, Sir, what Supplies are
                            collected, and at what Places; as also the Times and Places at which the Remainder are to be expected. I cannot express to
                            you my Solicitude on this Occasion. My Declaration to Congress, when I entered upon Administration, will prevent the Blame
                            of ill Accidents from lighting upon me, even if I were less Attentive than I am; but it is impossible not to feel, most
                            deeply, on occasions where the greatest Objects may be impaired or destroyed by Indolence or Neglect. I must, therefore,
                            again reiterate my Requests; and, while I assure you that nothing but the Urgency of our Affairs would render me thus
                            importunate, I must also assure you, that while those Affairs continue so urgent, I must continue to importune. With all
                            possible Respect. I have the Honor to be. Sir your most obedient & humble Servant
                        
                            Robert Morris 
                        
                        
                            This is a Copy of a letter I have written to the Governors of New Jersey, Delaware &c. and I
                                send it to Your Excelly that You may enforce the Contents shou’d You have an opportunity.
                        

                     